Per Curiam.
This cause has been fully argued [on] points in dispute between the counsel etc. The Act they call a badge of slavery and antiquated, is improperly so called, and is now in force, and as the law of the land, is part of their evidence. The Act is not a penal law in the sense they speak of it. If Bishop by himself or his agent conveyed Cloak out, he is answerable, and the master in a civil suit is answerable for his slave to the . amount of the slave. If a debt from Cloak to Shawn be proved, you may find to the amount of it, provided it appears to you Cloak was solvent to that amount.
Verdict for plaintiff £78.10.0.